Exhibit 10.6

 

Street Smart. World Wise.

   LOGO [g464593g09i84.jpg]

VALUATION SERVICES AGREEMENT

June 9, 2016

Mr. Paul Quinlan

Blackstone Real Estate Income Trust, Inc.

345 Park Avenue

New York, NY 10154

Dear Mr. Quinlan:

This agreement by and between Altus Group U.S. Inc. (“Altus” or “we” or “us”)
and Blackstone Real Estate Income Trust, Inc. and BREIT Operating Partnership
L.P. (together, the “REIT” or “you” or “Client”), shall become effective on the
date that the REIT commences operations. BX REIT Advisors L.L.C. (“Blackstone”)
acts as investment adviser of the REIT and is primarily responsible for the
valuation of the REIT’s properties and investments. This agreement sets forth
the scope of services, consisting of either a monthly valuation process
(“Monthly Valuation Services”) or a daily valuation process (“Daily Valuation
Services”), which Altus will provide to the REIT and to Blackstone to assist in
its valuation services to the REIT. The REIT currently contemplates using
Monthly Valuation Services, which may be converted to Daily Valuation Services.
The terms of the Monthly Valuation Services and Daily Valuation Services to
Blackstone are included herein.

OBJECTIVE

The objective of this agreement is to provide the services described in “Scope
of Services” below and in Exhibit A hereto (“Services”) to the REIT and
Blackstone that will include, among other things, appraisal review, review of
internal valuations, conducting appraisals (under certain circumstances), review
of valuation guidelines, and possible maintenance and administration of
internet-based systems (Altus DataBridge) that will assist Blackstone in the
coordination of its valuation process. If the REIT elects to receive Daily
Valuation Services, the parties hereto shall confer, diligently and in good
faith, and agree upon the scope of services for such daily valuation.

SCOPE OF SERVICES

Altus’ valuation advisory services responsibilities include performing reviews
of third-party appraisal reports, performing reviews of Blackstone’s internal
valuation results, conducting appraisals (under certain circumstances) and
performing reviews of valuation guidelines. The review process will be for the
purpose of valuation confirmation, reasonableness of cash flow assumptions,
engagement compliance and compliance with Uniform Standards of Professional
Appraisal Practice (USPAP), as well as compliance with standards promoted by
REIS. At the end of each month, a USPAP Standard 3-1 compliant report will be
produced and delivered to Blackstone.



--------------------------------------------------------------------------------

  A. Mandatory use of the Standard Executive Summary

It will be required that all external valuations incorporate the use of the
standard executive summary (“The Summary”). The Summary provides an itemized
account of all significant valuation parameters presented in an easy-to-read
Excel Workbook, and provides the reader with a quick overview of the entire
property and a summary comparison of valuation parameters from the previous
period(s). The Summary is required for data collection input into Altus
DataBridge. The Summary is consistent with NCREIF standards.

 

  B. Third-Party Appraisal Reviews

Altus’ valuation advisory services responsibilities include performing reviews
of third-party appraisal reports and coordination of third-party appraisers. For
each property in the portfolio, a third-party appraisal report shall be
completed at a minimum of once annually. Completed appraisals and supporting
cash flow models will be submitted to Altus for review and comment. Upon
completion of the review process, the final appraisal reports will be submitted
to the REIT.

On an annual basis, Altus shall provide Blackstone with a list of proposed
appraisal firms for Blackstone’s approval – upon receipt of such approval, these
firms will be designated as “Approved Appraisal Firms”. Blackstone may amend the
list of Approved Appraisal Firms at any time at its discretion. In addition, for
each property or investment, Altus shall provide Blackstone with a list of
potential appraisers from the list of Approved Appraisal Firms, including the
proposed individual appraiser. Such list for each property or investment will
also be subject to Blackstone’s approval.

In accordance with Exhibit D, the review process will consist of analyzing the
methods employed, evaluating key assumptions applied, and the support thereof in
the external appraisals. It will also include determining the appropriateness of
the third-party appraiser’s methods and the reasonableness of its conclusions.
Specific review criteria are established based on industry best practices for a
thorough appraisal review process. The criteria are intended to ensure that
appraisals are accurately reviewed and all material changes in value are
addressed. Third-party appraisers will consider the valuation of properties at a
portfolio-level when practical.

The respective Blackstone property manager will assist in verifying the accuracy
of factual data in the external appraisal reports. Data checked should include
property description, accuracy of the rent roll, assumptions for the timing and
rental terms of vacancy absorption, recommended market rents for each suite or
unit, and the extent the market and the property’s position within its market is
appropriately identified and defined.

Altus will provide written acknowledgements (each, a “Review Letter”) with
respect to each third-party appraisal of a property that the appraised values
are reasonable.

 

2



--------------------------------------------------------------------------------

  C. Review of Internal Valuations

The REIT’s properties will be externally appraised on an annual basis in a
staggered rotation. In addition, properties will be marked-to-market through an
internal Blackstone valuation process on a monthly basis during the interim
eleven months. The internal valuations will be prepared by Blackstone, and
supplied by Blackstone to Altus for review. While Blackstone maintains
responsibility for the accuracy of the rent roll and analytical structures
within the model, the scope of services is intended to include general review of
the internal valuation model and its analytical integrity.

Altus will work with Blackstone to ensure that all events which may have a
significant impact on the REIT’s valuation (“Material Events”) are reflected in
internal valuation adjustments to the REIT. These Material Events may involve
individual properties; specific property types, markets, or geographic regions;
capital market events; or other factors which Altus and Blackstone may consider
to have a material impact on valuation. Examples of Material Events may include:
a Chapter 11 filing by a national retailer with announced store closures
involving REIT properties; an unexpected default and mid-term move out by a
significant tenant; transactional evidence indicating a shift in pricing for
Class A apartment properties in top tier coastal markets; new leases; vacancies;
etc.

With specific consideration of the major assumptions and associated rates of
return, Blackstone and Altus will jointly and separately review the recommended
internal valuation. The review may include consideration of any changes since
the last external appraisal, the extent of any capital spending, and any
information pertaining to the prevailing market and capital conditions,
including any information obtained from other external appraisals obtained
during the period. The intent of the exercise is to create appropriately
supported estimates of market value that are consistent with USPAP and the
market value definition.

Altus will provide a Review Letter with respect to each internally valued
property on a monthly basis that the internal valuations are not unreasonable.

 

  D. Conducting Appraisals

If there are any unreconciled issues that result in a question as to the
reasonableness of a third-party appraisal value conclusion, Altus will, if
requested, coordinate a new third-party appraisal or perform a valuation and
issue a report (a “Restricted Appraisal Report”) on the particular property or
investment. The Restricted Appraisal Report valuation will supersede the
third-party’s valuation conclusion at the discretion of Blackstone.

 

  E. Review of Valuation Guidelines

Altus will review your valuation guidelines and methodologies related to
investments in real property with Blackstone and your board of directors at
least annually. Altus will discharge its responsibilities in accordance with
your valuation guidelines.

 

  F. Altus DataBridge for Portfolio Review

The REIT and Blackstone will have, as part of the Services, full access to the
REIT’s entire portfolio through Altus DataBridge. Altus will provide and mandate
the use of The Summary in an Excel Workbook to all third-party appraisers to
capture a comprehensive list of data fields. The Summary data will be collected
and uploaded into Altus DataBridge, which will give Blackstone the ability to
review draft and final appraisal assumptions, compare and analyze variances from
its peer set, and access or create a variety of custom reports.

 

3



--------------------------------------------------------------------------------

The centralized database server will allow multiple users to simultaneously
access the most recent information at any time. Security clearance for
user-roles will be implemented at all levels of the system.

FEES & EXPENSES

Altus’ professional fee is based on our estimate of the Services’ complexity and
the staff time required. Our fee estimates correspond to the scope of services
outlined above and reflect the current number of properties. Altus will consider
the valuation of properties in the REIT at a portfolio-level when practical
(which will be subject to revision as properties are sold or added). Any work
outside the scope of agreed upon services (“Additional Work”), alteration of the
existing portfolio or the addition of other portfolios may result in a fee
change. Any additional work will be agreed upon in writing, prior to the work
commencing, at a mutually agreed upon fee. Altus will examine its fees at the
end of the initial, three-year term, and may propose adjustments to take effect
during any renewal period upon written acceptance by Blackstone.

Valuation advisory fees are stated on an annual basis and are found below. The
annual fees may be subject to revision if the third-party appraiser for any
particular asset is changed or the scope of the services change. The fees for
this agreement are outlined in Exhibit C and are in-line with what Altus charges
other clients with similar scopes of work.

BILLING

Altus will invoice the professional fees in arrears on a quarterly basis.

Our fee estimate corresponds to the scope of services outlined above. We note
that certain properties may lie outside the above scope of services in that they
will require additional analysis due to various factors, including: the
availability of limited information for performing the analysis, the type of
interest being appraised, the presence of a significant number of tenants, or
the need for additional supporting information. Any additional work may result
in a fee change. Where additional work is required, we will notify you prior to
starting the engagement as to our estimate of additional time required. Any
additional work will be agreed upon in writing, prior to the work commencing.

Our fee estimate is subject to upward/downward revision if the Services entail
more/less time than anticipated as a result of material scope changes required
by Blackstone, or if material unforeseen problems caused by Blackstone are
encountered. If it becomes necessary to increase/decrease the fee, we will
discuss the matter with you so that a mutually acceptable revision may be made.
Altus will invoice the professional fees and related expenses on a quarterly
basis. Additional services that are outside the scope of services noted above
will be agreed upon in writing, prior to the work commencing, at a mutually
agreed upon fee.

 

4



--------------------------------------------------------------------------------

Invoices, provided they include reasonable sufficient detail, are due upon
receipt. Invoices not paid after 60 days from issuance will be subject to a late
fee calculated at a 3% per annum rate of interest. The REIT is responsible for
all costs of collection, including attorney’s fees.

OWNERSHIP OF DELIVERABLES

You will own all deliverables prepared for and delivered to you under this
agreement except as follows: we own our working papers, pre-existing materials,
and any general skills, know-how, processes, or other intellectual property
(including non-client specific versions of any deliverables) which we may have
discovered or created as a result of the Services. You have a non-exclusive,
non-transferrable license to use such materials included in the deliverables for
your own internal use as part of such deliverables.

In addition to deliverables, we may develop software or electronic materials
(including spreadsheets, documents, databases and other tools) to assist us with
an engagement. If we make these available to you, they are provided “as is” and
your use of these materials is at your own risk.

DISPUTE RESOLUTION

Any unresolved dispute relating in any way to the services or this agreement
shall be resolved by arbitration. The arbitration will be conducted in
accordance with the Rules for Non-Administered Arbitration of the International
Institute for Conflict Prevention and Resolution then in effect. The arbitration
will be conducted before a panel of three arbitrators (with each of the REIT and
Altus picking one arbitrator and those two arbitrators picking the third
arbitrator). The arbitration panel shall have no power to award nonmonetary or
equitable relief of any sort. It shall also have no power to award damages
inconsistent with limitations of liability provisions in this agreement.

This agreement and any dispute relating to the services will be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
New York without giving effect to any provisions relating to conflict of laws
that require the laws of another jurisdiction to apply.

OTHER MATTERS

This agreement shall be effective as of the date that the REIT commences
operations. This agreement supersedes any prior understandings, proposals or
agreements with respect to the Services.

The services provided herein do not include the provision of legal advice and
Altus makes no representations regarding questions of legal interpretation.
Blackstone should consult with its attorneys with respect to any legal matters
or items that require legal interpretation under federal, state or other type of
law or regulation. Changes in the law or in regulations and/or their
interpretation may take place after the date that our Services commence, or may
be retrospective in impact; we accept no responsibility for changes in the law
or regulations or their interpretation which may occur after the effective date
of this agreement.

Our role is advisory only. Blackstone is responsible for all management
functions and decisions relating to the Monthly Valuation Services and Daily
Valuation Services, including evaluating and

 

5



--------------------------------------------------------------------------------

accepting the adequacy of the scope of the services in addressing your needs.
Blackstone is also responsible for the results achieved from using the services
or deliverables. Blackstone will designate a competent member of its management
to oversee the services. It is Blackstone’s responsibility to establish and
maintain your internal controls. Blackstone will provide accurate and complete
information and reasonable assistance, and Altus will perform the Services on
that basis.

Either of us may request changes to the Services. Any reasonable adjustments to
fees and timetable must be agreed to in writing by Blackstone and Altus. Changes
to the Services, including the provision of additional Services, must be agreed
in writing. Unless otherwise agreed to in writing, any further Services we may
agree to carry out (whether or not agreed to in writing) will be subject to the
terms of this agreement.

Client agrees that Altus may request to use the Client’s name in experience
citations, and will be allowed to use the Client’s name in such citations to the
extent agreed upon in writing by the Client.

Altus will maintain standards on ethical and professional obligations to protect
the confidentiality of client information, client identity, and information on
the work performed both during and after the term of the agreement. Altus will
not publicly disclose client names and engagements that are not a matter of
public record, unless permission to do so has been granted in writing by
Blackstone. Altus will refrain from sharing sensitive information with any
client personnel not specifically authorized to receive such information.

To the extent Blackstone authorizes in writing the use of their masked property
data in the shared competitive data set, Blackstone will receive in return
access to peer data for benchmarking purposes. Altus agrees to maintain the
anonymity of Blackstone’s property data. For purposes of this agreement,
Blackstone does not currently agree to authorize the use of its data in the
shared competitive set.

Altus agrees that the Client may disclose Altus’ name and capacity as valuation
advisor and independent valuation consultant without restriction.

You agree that you will not, directly or indirectly, assign or transfer any
rights, obligations or claims against Altus arising out of this agreement to
anyone other than Blackstone or affiliate.

Altus agrees that it will not, directly or indirectly, assign or transfer any
rights, obligations or claims against Blackstone arising out of this agreement
to anyone.

If any provision of this agreement is found to be unenforceable, the remainder
of this agreement shall be enforced to the extent permitted by law.

TERM OF THE AGREEMENT

Subject to the following paragraph, the term of this agreement shall be for a
three-year period beginning with the commencement of operations of the REIT.
This term shall be automatically renewed on an annual basis thereafter unless
the Client or Altus provides notice within 60 days of the end of the term.

 

6



--------------------------------------------------------------------------------

This agreement may be terminated upon delivery of 30 days’ prior written notice
by the Client without Altus’s consent and without reasonable cause. The Client
will be responsible for the payment of fees and expenses through the date of
termination. Altus shall be entitled to terminate this agreement upon delivery
of 30 days’ prior written notice upon breach by the Client of any material
provision of this agreement, including payment of fees and expenses. The
indemnification and hold harmless provisions of this agreement shall survive any
termination thereof, whether or not such termination is unilateral.

INDEMNIFICATION

Altus shall indemnify, defend and hold harmless the Client and its agents,
affiliates, controlling persons, members, stockholders, successor and assigns,
and each of their respective directors, officers, employees, from and against
any losses, claims, liabilities, costs, and expenses, including reasonable
attorney fees (collectively, “Losses”), arising from or relating in any way to:
(i) the lack of good faith, willful misconduct, or negligence of Altus or its
employees and agents in carrying out its duties and responsibilities under this
agreement; (ii) any material breach of this agreement by Altus; (iii) any
violation of applicable law by Altus in connection with the performance of
duties under this agreement; and (iv) any breach of any representation or
warrant made under this agreement.

The Client shall indemnify, defend and hold harmless Altus and its agents,
affiliates, controlling persons, successors, and assigns, and each of their
respective directors, officers, employees, from and against any and all actual,
out of pocket Losses arising from: (i) willful misconduct, or gross negligence
of the Client or its employees and agents in carrying out its duties and
responsibilities under this agreement; (ii) any material breach of this
agreement by the Client; (iii) any material violation of applicable law by the
Client in connection with the performance of duties under this agreement; and
(iv) any material breach of any representation or warrant made under this
agreement.

Altus’s maximum liability relating to services rendered under this report
(regardless of form of action, whether in contract, negligence, or otherwise)
shall be limited to three times (3x) the cumulative fees paid by the Client and
its affiliates to Altus. In no event shall either party be liable for
consequential, special, incidental, or punitive losses, damages, or expenses
(including, without limitation, lost profits, opportunity costs, etc.) even if
it has been advised of their possible existence.

CONDITIONS OF OUR WORK

The valuation advisory services will be performed in accordance with and are
subject to our Standard Conditions as defined in Exhibit B.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

 

Altus Group, U.S. Inc. By:  

/s/ Stephanie Dubicki

Name:   Stephanie Dubicki Title:   Executive Vice President Blackstone Real
Estate Income Trust, Inc. By:  

/s/ Paul D. Quinlan

Name:   Paul D. Quinlan Title:   Chief Financial Officer and Treasurer

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Description of Specific Tasks and Functions

 

9



--------------------------------------------------------------------------------

Description of Specific Tasks and Functions

For Altus Reviewing Third-Party Appraisals

As part of the on-going valuation of the portfolio, properties in the REIT will
be externally appraised by third-party appraisers at a minimum of once every 12
months. After the initial third-party valuation of every property in the REIT,
an appraisal schedule will be established to allocate the assignments over the
course of the upcoming years. With regard to these appraisal assignments, Altus
as independent valuation advisor will:

 

1. Collect the draft appraisal report (PDF) and analytical file (Argus model).

 

2. Review the third-party appraiser’s analytical file for accuracy and
appropriateness.

 

3. Review the third-party appraiser’s analytical file with additional specific
consideration given to mechanics of the reimbursement modeling.

 

4. Communicate all significant findings from the draft appraisal review to
Blackstone.

 

5. Collect and review for edited content the final appraisal draft and
analytical file.

 

6. Incorporate all appraisal findings and analysis into Altus DataBridge.

 

7. Maintain appropriate files documenting property valuations.

Description of Specific Tasks and Functions

For Altus Reviewing Internal Valuations

Each month, Blackstone will provide an updated valuation of each property to
Altus, including notification of the occurrence of any Material Event it
believes may cause a material valuation change in any of the REIT’s properties.
Blackstone will discuss its recommendations and provide a valuation for each
internally valued property to Altus and Altus will confirm in its Review Letter
that such internal valuation is not unreasonable.

 

10



--------------------------------------------------------------------------------

EXHIBIT B

Standard Conditions

 

11



--------------------------------------------------------------------------------

STANDARD CONDITIONS – Appraisal Reviews

The following Standard Conditions apply to real estate appraisal reviews by
Altus Group U.S., Inc. (“Altus”). Special Conditions are added as required.

Report Content:

Appraisal reviews are performed and written reports are prepared in accordance
with the Uniform Standards of Professional Appraisal Practice (Standard 3,
Advisory Opinion AO-20, and Statement on Appraisal Standards No.9) of the
Appraisal Foundation and with the Appraisal Institute’s Standards of
Professional Appraisal Practice and Code of Professional Ethics.

The appraisal review assumes market conditions as observed as of the date of the
work under review, and the effective date of the opinion in the work under
review. These market conditions will be believed to be correct; however, the
appraisers assume no liability should market conditions materially change
because of unusual or unforeseen circumstances.

No opinion is rendered as to property title, which is assumed to be good and
marketable. Unless otherwise stated in the report under review, no consideration
is given to liens or encumbrances against the property.

It is assumed that legal, engineering, or other professional advice, as may be
required, has been or will be obtained from professional sources and that the
appraisal review report will not be used for guidance in legal or technical
matters such as, but not limited to, the existence of encroachments, easements
or other discrepancies affecting the legal description of the property. It is
assumed that there are no concealed or dubious conditions of the subsoil or
subsurface waters including water table and flood plain, unless otherwise noted
in the appraisal report under review. We further assume there are no regulations
of any government entity to control or restrict the use of the property unless
specifically referred to in the report under review. It is assumed that the
property will not operate in violation of any applicable government regulations,
codes, ordinances or statutes.

No warranty or representations will be made nor any liability assumed in the
appraisal review for the structural soundness, quality, adequacy or capacities
of said improvements and utility services, including the construction materials,
particularly the roof, foundations, and equipment, including the HVAC systems,
if applicable. Should there be any question concerning the same, it is strongly
recommended that an engineering, construction and/or environmental inspection be
obtained. The value estimate(s) referred to in the review report, unless noted
otherwise, is predicated on the assumptions that all improvements, equipment and
building services, if any, are structurally sound and suffer no concealed or
latent defects or inadequacies other than those noted in the appraisal report
under review. We will call to your attention any apparent defects or material
adverse conditions which come to our attention.

In the absence of competent technical advice to the contrary or unless
specifically stated in the appraisal report under review, it is assumed that the
property being appraised is not adversely affected by concealed or unapparent
hazards such as, but not limited to asbestos, hazardous or contaminated
substances, toxic waste or radioactivity.

 

12



--------------------------------------------------------------------------------

Information furnished in the appraisal report under review and by others is
presumed to be reliable, and where so specified in the review report, has been
re-verified; but no responsibility, whether legal or otherwise, is assumed for
the accuracy of such information, and it cannot be guaranteed as being certain.
No single item of information was completely relied upon to the exclusion of
other information.

Appraisal reports may contain estimates of future financial performance,
estimates or opinions that represent the view of a typical purchaser or of the
market place of reasonable expectations at a particular point in time, but such
information, estimates or opinions are not offered as predictions or as
assurances that a particular level of income or profit will be achieved, that
events will occur, or that a particular price will be offered or accepted.
Actual results achieved during the period covered by our prospective financial
analyses will vary from those described in our report, and the variations may be
material.

Any proposed construction of rehabilitation referred to in the appraisal under
review is assumed to be completed within a reasonable time and in a workmanlike
manner according to or exceeding currently accepted standards of design and
methods of construction.

Any inaccessible portions of the property or improvements not inspected, if a
property inspection is part of the scope of this agreement, are assumed to be as
reported or similar to the areas that are inspected.

It should be specifically noted by any prospective mortgagee that the appraisal
review assumes that the property will be competently managed, leased, and
maintained by financially sound owners over the expected period of ownership.
This appraisal review does not entail an evaluation of management’s or owner’s
effectiveness, nor are we responsible for future marketing efforts and other
management or ownership actions upon which actual results will depend.

The Americans with Disabilities Act (“ADA”) became effective January 26, 1992.
Altus will not make a specific compliance survey and analysis of the applicable
property to determine whether or not it is in conformity with the various
detailed requirements of the ADA. It is possible that a compliance survey of the
property, together with a detailed analysis of the requirements of the ADA,
could reveal that the property is not in compliance with one or more of the
requirements of the ADA. If so, this fact could have a negative effect upon the
value of the property. Since Altus has no direct evidence relating to this
issue, Altus did not consider the effect on value from possible non-compliance
with the requirements of ADA, unless otherwise stated in the appraisal report
under review.

Use of the Report:

The appraisal review report is intended for the information of the person or
persons to whom they are addressed, solely for the purposes stated therein, and
should not be relied upon for any other purpose. The Client and Blackstone may
distribute copies of the review report to its prospective investors, clients,
advisors, representatives, valuation review committee, auditors and as required
by law as is reasonably necessary. Altus shall not have liability to parties
other than Blackstone, the REIT (and its subsidiaries) and their respective
directors, officers, employees, agents, affiliates, controlling persons,
successor and assigns. Neither our report, nor its contents, nor any reference
to the appraisers or Altus, may be included or quoted in any offering circular
or registration statement, prospectus, sales brochure, other appraisal, loan or
other agreement or document without our prior written permission.

 

13



--------------------------------------------------------------------------------

The appraisal review applies only to the property described, the specific
appraisal report under review, and for the purpose so stated and should not be
used for any other purpose. Any allocation of total price between land and the
improvements as shown is invalidated if used separately or in conjunction with
any other report.

Neither the report nor any portions thereof (especially any conclusions as to
value, the identity of the appraisers or Altus, or any reference to the
Appraisal Institute or other recognized appraisal organization or the
designations they confer) shall be disseminated to the public through public
relations media, news media, advertising media, sales media or any other public
means of communication without the prior written consent and approval of the
appraisers and Altus except as may be required by law. The date(s) of the
valuation to which the appraisal review conclusions apply is set forth in the
letter of transmittal and within the body of the report. The value is based on
the purchasing power of the United States dollar as of that date.

Terms of the Engagement:

Blackstone is in a position to have an informed judgment on the results of
valuation review services performed by Altus.

Appraisal review assignments are accepted with the understanding that there is
no obligation to furnish services after completion of the original assignment.
If the need for subsequent service related to an appraisal review assignment
(e.g., testimony, updates, conferences, reprint or copy service) is
contemplated, special arrangements acceptable to Altus must be made in advance.
The working papers for this agreement have been and will continue to be (even
after termination of this agreement) retained in our files for a maximum period
of five years following the completion of each assignment, unless otherwise
consented to by Client and are available for your reference.

Unless otherwise stated, no effort has been made to determine the possible
effect, if any, on the subject property of energy shortage or future federal,
state or local legislation, including any environmental or ecological matters or
interpretations thereof.

We take no responsibility for any events, conditions or circumstances affecting
the subject property or its value, that take place subsequent to the effective
date of value cited in the appraisal under review.

 

14



--------------------------------------------------------------------------------

STANDARD CONDITIONS – Appraisals

The following Standard Conditions apply to real estate appraisals by Altus.
Special Conditions are added as required.

Report Content:

Appraisals are performed and written reports are prepared in accordance with the
Uniform Standards of Professional Appraisal Practice of the Appraisal Foundation
and with the Appraisal Institute’s Standards of Professional Appraisal Practice
and Code of Professional Ethics.

Unless specifically stated, the value conclusion(s) contained in the appraisal
applies to the real estate only, and does not include personal property,
machinery and equipment, trade fixtures, business value, goodwill or other
non-realty items. The appraisal report covering the subject is limited to
surface rights only, and does not include any inherent subsurface or mineral
rights. Income tax considerations have not been included or valued unless so
specified in the appraisal. We make no representations as to the value changes
that may be attributed to such considerations.

The appraisal assumes market conditions as observed as of the date of our market
research stated in the appraisal report. These market conditions will be
believed to be correct; however, the appraisers assume no liability should
market conditions materially change because of unusual or unforeseen
circumstances.

No opinion is rendered as to property title, which is assumed to be good and
marketable. Unless otherwise stated, no consideration is given to liens or
encumbrances against the property. Sketches, maps, photos, or other graphic aids
included in appraisal reports are intended to assist the reader in ready
identification and visualization of the property, and are not intended for
technical purposes.

It is assumed that legal, engineering, or other professional advice, as may be
required, has been or will be obtained from professional sources and that the
appraisal report will not be used for guidance in legal or technical matters
such as, but not limited to, the existence of encroachments, easements or other
discrepancies affecting the legal description of the property. It is assumed
that there are no concealed or dubious conditions of the subsoil or subsurface
waters including water table and flood plain, unless otherwise noted. We further
assume there are no regulations of any government entity to control or restrict
the use of the property unless specifically referred to in the report. It is
assumed that the property will not operate in violation of any applicable
government regulations, codes, ordinances or statutes.

The appraisal report is not intended to be an engineering report. We are not
qualified as structural or environmental engineers, therefore we are not
qualified to judge the structural or environmental integrity of the
improvements, if any. Consequently, no warranty or representations will made nor
any liability assumed in the appraisal for the structural soundness, quality,
adequacy or capacities of said improvements and utility services, including the
construction materials, particularly the roof, foundations, and equipment,
including the HVAC systems, if applicable. Should there be any question
concerning the same, it is strongly recommended that an engineering,
construction and/or environmental inspection be obtained. The value estimate(s)
stated in the appraisal, unless noted otherwise, is predicated on the
assumptions that all improvements, equipment and building services,

 

15



--------------------------------------------------------------------------------

if any, are structurally sound and suffer no concealed or latent defects or
inadequacies other than those noted in the appraisal. We will call to your
attention any apparent defects or material adverse conditions which come to our
attention.

In the absence of competent technical advice to the contrary, it is assumed that
the property being appraised is not adversely affected by concealed or
unapparent hazards such as, but not limited to asbestos, hazardous or
contaminated substances, toxic waste or radioactivity.

Information furnished by others is presumed to be reliable, and where so
specified in the report, has been verified; but no responsibility, whether legal
or otherwise, is assumed for the accuracy of such information, and it cannot be
guaranteed as being certain. No single item of information was completely relied
upon to the exclusion of other information.

Appraisal reports may contain estimates of future financial performance,
estimates or opinions that represent Altus’s view of reasonable expectations at
a particular point in time, but such information, estimates or opinions are not
offered as predictions or as assurances that a particular level of income or
profit will be achieved, that events will occur, or that a particular price will
be offered or accepted. Actual results achieved during the period covered by our
prospective financial analyses will vary from those described in our report, and
the variations may be material.

Any proposed construction of rehabilitation referred to in the appraisal is
assumed to be completed within a reasonable time and in a workmanlike manner
according to or exceeding currently accepted standards of design and methods of
construction.

Any inaccessible portions of the property or improvements not inspected are
assumed to be as reported or similar to the areas that are inspected.

It should be specifically noted by any prospective mortgagee that the appraisal
assumes that the property will be competently managed, leased, and maintained by
financially sound owners over the expected period of ownership. This appraisal
engagement does not entail an evaluation of management’s or owner’s
effectiveness, nor are we responsible for future marketing efforts and other
management or ownership actions upon which actual results will depend.

The Americans with Disabilities Act (“ADA”) became effective January 26, 1992.
Altus will not make a specific compliance survey and analysis of this property
to determine whether or not it is in conformity with the various detailed
requirements of the ADA. It is possible that a compliance survey of the
property, together with a detailed analysis of the requirements of the ADA,
could reveal that the property is not in compliance with one or more of the
requirements of the ADA. If so, this fact could have a negative effect upon the
value of the property. Since Altus has no direct evidence relating to this
issue, Altus did not consider possible non-compliance with the requirements of
ADA in estimating the value of the property.

Use of the Report:

Altus is providing the services and deliverables solely for Client’s and
Blackstone’s and their respective affiliates’ internal use and benefit. Except
as set forth herein, the services and deliverables are not for a third party’s
use, benefit or reliance, and Altus disclaims any contractual or other

 

16



--------------------------------------------------------------------------------

responsibility or duty of care to others based upon these services or
deliverables. Neither our report, nor its contents, nor any reference to Altus,
may be included or quoted in any offering circular or registration statement,
prospectus, sales brochure, other appraisal, loan or other agreement or document
without our prior written permission.

The appraisal applies only to the property described and for the purpose so
stated and should not be used for any other purpose. Any allocation of total
price between land and the improvements as shown is invalidated if used
separately or in conjunction with any other report.

Neither the report nor any portions thereof (especially any conclusions as to
value, the identity Altus, or any reference to the Appraisal Institute or other
recognized appraisal organization or the designations they confer) shall be
disseminated to the public through public relations media, news media,
advertising media, sales media or any other public means of communication
without the prior written consent and approval of Altus except as may be
required by law. The date(s) of the valuation to which the appraisal review
conclusions apply is set forth in the letter of transmittal and within the body
of the report. The value is based on the purchasing power of the United States
dollar as of that date.

Terms of the Engagement:

Appraisal assignments are accepted with the understanding that there is no
obligation to furnish services after completion of the original assignment. If
the need for subsequent service related to an appraisal assignment (e.g.,
testimony, updates, conferences, reprint or copy service) is contemplated,
special arrangements acceptable to Altus must be made in advance. The working
papers for this agreement have been and will continue to be (even after
termination of this Agreement) retained in our files for a maximum period of
five years following the completion of each assignment, unless otherwise
consented to by Client and are available for your reference.

Unless otherwise stated, no effort has been made to determine the possible
effect, if any, on the subject property of energy shortage or future federal,
state or local legislation, including any environmental or ecological matters or
interpretations thereof.

We take no responsibility for any events, conditions or circumstances affecting
the subject property or its value, that take place subsequent to either the
effective date of value cited in the appraisal or the date of our field
inspection, whichever occurs first.

 

17



--------------------------------------------------------------------------------

EXHIBIT E

Standard Data Request Forms

 

18



--------------------------------------------------------------------------------

Office Property (new appraisal)

Information Request

 

1. Current rent roll with rent steps and option information along with a summary
of vacant space.

 

2. Stacking plan.

 

3. Details on any lease proposals/letters of intent, which are outstanding.

 

4. Summary of current asking rent rates and terms (TI allowance, etc.) for
vacant space.

 

5. Operating statements for year-end 2011, 2012, 2013 and year-to-date 2014
along with variance explanations.

 

6. Management’s detailed 20141 operating budget with supporting schedules and
narrative (if available).

 

7. Capital budget for 2014 (if available); future capital budget requirements
(5-year plan if available).

 

8. Copy of most recent real estate tax bill; if utilizing a tax consultant,
please provide the appropriate contact.

 

9. Copy of the management and leasing agreements.

 

10. Competitive property survey if available.

 

11. Legal Description

 

12. Market report or recent market study applicable to the property if
available.

 

13. 2010 and 2011 fully detailed tenant-by-tenant operating expense and tax
billings (base years, caps, etc.).

 

14. If available, any narrative summary of the subject’s existing physical,
mechanical and structural components.

 

15. Environmental and/or engineering reports, if available.

 

16. Name & phone numbers of property manager and leasing representative.

 

 

1  Note: dates to be updated.

 

19



--------------------------------------------------------------------------------

Apartment Valuation (new appraisal)

Information Request

 

1. Current rent roll with rent information along with a summary of vacant space.

 

2. Copy of standard lease agreement.

 

3. Summary of current asking rent rates and terms (rent concessions) for vacant
space.

 

4. Operating statements for year-end, 2011, 2012 and 2013 along with variance
explanations, if available.

 

5. Management’s 2014 operating budget with supporting schedules and narrative,
if available.

 

6. Capital budget for 2014 and/or future capital budget requirements (5-year
plan), if available.

 

7. Copy of most recent real estate tax bill; if utilizing a tax consultant,
please provide the appropriate contact.

 

8. Copy of the management and leasing agreements.

 

9. Competitive property survey along with information on comparable apartment
complex sales.

 

10. Name and phone/fax numbers of property manager, and leasing agent.

 

11. Copy of ground lease, if applicable.

 

12. Market report or recent market study applicable to the property.

 

13. Description, cost estimates, and timing of any proposed expansions,
renovations, rehabilitation or remodeling.

 

20



--------------------------------------------------------------------------------

Industrial Property (new appraisal)

Information Request

 

1. Current rent roll with option information and summary of vacant space.

 

2. Copies of tenant leases (major tenants only) and lease summaries or
abstracts. Copy of standard lease agreement.

 

3. Details on any lease proposals/letters of intent, which are outstanding.

 

4. Summary of current asking rates and terms (TI allowance, etc.) for vacant
space.

 

5. Size (square feet) of office space in each suite and/or building.

 

6. Operating statements for year-end 2011, 2012, 2013, and year-to-date 2014,
along with variance explanations.

 

7. Management’s 2014 operating budget with supporting schedules and narrative.

 

8. Capital budget for 2014; future capital budget requirements (5-year plan if
available).

 

9. Copy of most recent real estate tax bill; if utilizing a tax consultant,
please provide the appropriate contract.

 

10. Copy of the management and leasing agreements.

 

11. Description of the physical, mechanical, and structural components,
information should include gross, rentable and usable areas; description.

 

12. Engineering reports and environmental survey, if available.

 

13. Site plan

 

14. Competitive property survey.

 

15. Name and phone/fax numbers of property manager, and leasing agent.

 

16. Copy of ground lease, if applicable.

 

21



--------------------------------------------------------------------------------

Retail Valuation (new appraisal)

Information Request

 

1. Current rent roll with rent steps and option information along with a summary
of vacant space.

 

2. Details on any lease proposals/letters of intent, which are outstanding.

 

3. Operating statements for year-end 2011, 2012, 2013 and year-to-date 2014.

 

4. Management’s detailed 2014 (if available) operating budget with supporting
schedules and narrative.

 

5. Tenant sales reports for year-end 2011-2013, if tenants report sales.

 

6. Details regarding the methods of computing CAM, real estate tax, and other
expense recoveries (e.g. narrative and/or worksheet description of the recovery
methods in place). Typically, this involves two schedules for each recovery. One
schedule is tenant by tenant billing summary and the other schedule shows the
calculation of the expense numerators and the square foot denominators. Year-
end 2013 schedules with base years, caps, etc. would be helpful.

 

7. Capital budget for 2014 (if available); future capital budget requirements
(5-year plan if available).

 

8. Copy of most recent real estate tax bills.

 

9. Lease Plan

 

10. Site Plan

 

11. Copies of all anchor and major tenant lease agreements.

 

12. Copy of the management and leasing agreements.

 

13. Name and contact information of leasing representative and property manager.

 

14. Schedule of merchant’s association or marketing charges.

 

15. Legal Description

 

16. If available, any narrative summary of the subject’s existing physical,
mechanical and structural components.

 

17. Market report or recent market study applicable to the property.

 

18. Environmental and/or engineering reports, if available.

 

22